 

EXHIBIT 10.2

 

Loan Agreement

 

The Loan Agreement (the “Agreement”) is entered into as of July 20, 2016 between
the following two parties:

 

(1)    Hu Guowei (the “Lender”)

 

(2)    Law Anhou Insurance Agency Co., Ltd., a corporation duly organized and
existing under the laws of People’s Republic of China, having its principal
office at Room 1906-1910, No. 215 Jiangdong Middle Road, Jianye District,
Nanjing, Jiangsu Province. (the “Borrower”)

 

The Lender and the Borrower will each be referred to as a “Party” and
collectively referred to as the “Parties.”

 

WHEREAS, the Borrower wishes to borrow a short-term loan from the Lender for its
short-term payments and the Lender agrees to provide such loan to the Borrower
for such specified purpose.

 

NOW THEREFORE, the Parties agree as follows:

 

5.The Lender agrees to provide the loan at amount RMB770,000 (the “Loan”) to the
Borrower and agrees to remit such Loan by July 20th, 2016.

 

6.Term for the Loan shall be from July 20th, 2016 to July 20th, 2019 (the
“Term”) with a fixed interest rate at annual rate of 8%. The principal amount of
the Loan together with the accrued interest shall be paid in one lump sum before
July 20th, 2019.

 

7.In case Borrower fails to fully repay the loan amount upon its due date, July
20, 2019, Lender shall be entitled to collect the loan amount together with an
accrued interest calculated as the outstanding loan amount multiplied by a daily
rate of 1% for the period commencing from its due date till the date of full
payment.

 

8.In case Lender fails to remit the loan amount by July 20th, 2016, Borrower
shall be entitled to collect an accrued interest calculated as the loan amount
multiplied by a daily rate of 1% for the period commencing from July 20th, 2016
till the date of full payment.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
hereinabove set forth.

 

Lender: Hu Guowei 

 

Borrower: Law Anhou Insurance Agency Co., Ltd.

 

 

 